DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Status of Claims
3.	Claims 1-5, 7-9, 11-19 and 21- 23 are pending in this application.

Claim Objections
4.	Claim 12 is objected to because of the following informalities:  extra “the” before the terms “the frame number indication information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7-9, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al (US 8,363,548) in view of Liao et al (US 2015/0222932).

Regarding Claim 1, Aboul-Magd discloses a video transmission method, implemented by a sending device (see Figs. 1, 2; such as a video streamer 14), wherein the video transmission method comprises:
generating a source video stream, wherein the source video stream comprises a plurality of video data packets (see Fig. 2; Col 5 lines 9-29; such as generating a MPEG-2 or MPEG-4 video stream for transmission), wherein each of the video data packets comprises a packet comprising a header and a real-time transport protocol (RTP) data packet (see Figs. 7, 8; Col 2 lines 34-48), and wherein each of the video data packets comprises: 
video frame information carried in the header, wherein the video frame information comprises discard indication information that indicates a discard priority of the video data packets (e.g., see Col 3 lines 1-29) and video data of a video frame (video data of a video frame such as an I frame included in the payload of the packet), wherein the video data packets comprise: 
a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet (such as first packet including first frame such as B frame having first priority); and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet (while second packet including second frame such as I or P frame having second priority; e.g., see Col 9 lines 28-48), wherein the first discard priority is higher than the second discard priority (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and send the source video stream to a network device (see Fig. 1; then sending the source video stream to a switch 22) to permit the network device to obtain a service level of a queue by mapping based on the discard indication information (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 36-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame.
However, in an analogous art, Liao discloses when a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.

Regarding Claims 2, 9 and 22, Aboul-Magd further discloses the video data in only one video frame is encapsulated into each of the video data packets (see Col 9 lines 40-48; only one video frame is encapsulated in each of the video data packets so as to identify the frame type, i.e., I, P or B type for each packet).

Regarding Claims 3 and 17, Aboul-Magd further discloses the video frame information further comprises priority indication information that indicates a transmission priority of each of the video data packets (e.g., see Col 7 lines 39-63).

Regarding Claim 7, Aboul-Magd inherently discloses or render obvious of limitation “each of the video data packets further comprises a sequence number of each of the video data packets” (see Col 7 lines 35-38; such as RTP packet standard including a sequence number).

Regarding Claims 8 and 19, Aboul-Magd discloses a network device (e.g., see Figs. 1, 2; such as a switch device 22 in the network 16) with corresponding method, comprising: 
a communications interface (see Fig. 2B, -272; such as a communication interface to communicate with video streamer 14 or with another switch 22) configured to receive a video stream, wherein the video stream comprises a plurality of video data packets (see Fig. 2, -24), wherein the video data packets comprise a packet comprising a header and a real-time transport protocol (RTP) data packet (see Figs. 7, 8; Col 2 lines 34-48), wherein each video data packet comprises: 
video frame information carried in the header, wherein the video frame information comprises discard indication information and priority indication information, wherein the discard indication information indicates a discard priority (see Col 3 lines 1-29), and wherein the priority indication information indicates a transmission priority of the video data packets (see Col 2 lines 11-33; Col 3 lines 1-29; Col 8 lines 21-42); and 
a video frame comprising video data (video data included in the payload of the packet), wherein the video data packets comprise:
a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet (such as first packet including first frame such as B frame having first priority); and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet (while second packet including second frame such as I or P frame having second priority; see Col 3 lines 1-29), wherein the first discard priority is higher than the second discard priority indicated by discard indication information comprised in the second video data packet (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a reference B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), and wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and a processor coupled to the communications interface; and a memory coupled to the communications interface and the processor and storing instructions that, when executed by the processor, cause the network device to be configured to obtain a service level of the video data packets through mapping based on the discard indication information and the priority indication information in the video frame information, wherein the service level indicates a level of a queue through which the network device transmits the video data packets (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 21-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue); and discard one or more video data packet based on service level of the video data packets when a network is congested to obtain an intermediate video stream based on the service level (e.g., see Col 2 lines 1-11; Col 8 lines 21-42).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame.
However, in an analogous art, Liao discloses when a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.


6.	Claims 4, 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al (US 8,363,548) and Liao et al (US 2015/0222932) as applied to claims 1, 3, 8, 10, 16-17 and 19 above, and further in view of Bader et al (US 2018/0241797).

Regarding Claims 4 and 18, Aboul-Magd and Liao are not explicit about the video frame information further comprises frame number indication information that indicates a number of the video frame in which each of the video data packets is located, and frame length indication information that indicates a quantity of video data packets comprised in the video frame in which each of the video data packets is located.
However, Bader equally discloses frame number indication information that indicates a number of the video frame in which the video data packet is located (a same RTP timestamp for the same frame), and frame length indication information that indicates a quantity of video data packets comprised in the video frame in which the video data packet is located (such as markers for start and end of RTP packets for a frame; see Para 48-49; Para 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Aboul-Magd and Liao to include the video frame information further comprises frame number indication information that indicates a number of the video frame in which the video data packet is located, and frame length indication information that indicates a quantity of video data packets comprised in the video frame in which each of the video data packets is located, as taught by Bader takes advantage of popular standard protocol to simplify design and operation.

Regarding Claim 12, Aboul-Magd in view of Bader would render “the video frame information further comprises frame number indication information, wherein the frame number indication information indicates a number of the video frame in which each of the video data packets is located (see Bader: Para 48-49; such as timestamp for each frame), wherein discarding the one or more first video data packets based on the discard indication information and the priority indication information in the video frame information when the network is congested comprises discarding the one or more first video data packets based on the frame number indication information that are comprised in the video frame information (see Bader: Para 48-49) when the network is congested” to be obvious.

Regarding Claim 23, Aboul-Magd in view of Bader would disclose and render the video frame information further comprises frame number indication information that indicates a number of the video frame in which each of the video data packets is located (see Para 48-49; Para 52), wherein discarding the one or more video data packets based on the discard indication information and the priority indication information in the video frame information when the network is congested comprises discarding the one or more video data packets based on the frame number indication information that are comprised in the video frame information when the network is congested (e.g., see Aboul-Magd: Col 7 lines 39-63) to be obvious.


7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al (US 8,363,548), Liao et al (US 2015/0222932) and Zhang et al (US 2017/0054697).

Regarding Claim 16, Aboul-Magd discloses a sending device (e.g., see Fig. 1 or 2; Col 4 lines 56-59; such as a video streamer 14) comprising: 
a communications interface (such as a communication interface communicating with a switch 22 in the network 16); a processor (inherent in a computing device) coupled to the communications interface; and a memory (inherent in a computing device) coupled to the communications interface and the processor and storing instructions that, when executed by the processor, cause the sending device to be configured to: 
generate a source video stream, wherein the source video stream comprises a plurality of video data packets (see Fig.2; Col 5 lines 9-29; such as generating a MPEG-2 or MPEG-4 video stream for transmission), wherein each of the video data packets comprises: 
video frame information, wherein the video frame information comprises discard indication information, that indicates a discard priority of the video data packets (e.g., see Col 3 lines 1-29) and video data of a video frame (video data included in the payload of the packet), wherein the video data packets comprise: 
a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet; and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet, wherein the first discard priority is higher than the second discard priority indicated by discard indication information comprised in the second video data packet (e.g., see Col 3 lines 1-29), wherein the video data in the video frame whose frame type is a B frame is encapsulated into the first video data packet (see Col 9 lines 28-48; such as a B frame), wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet (see Col 9 lines 28-48; such as an I frame or P frame); and send the source video stream to a network device (see Fig.1; then sending the source video stream to a switch 22) to permit the network device to obtain a service level of a queue by mapping based on the discard indication information (e.g., see Col 2 lines 42-57; Col 7 lines 39-63; Col 8 lines 36-42; such as if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue).
 Aboul-Magd is not explicit about a frame type is a non-reference B frame and the video data packets comprise an application aware substrate protocol (A2SP) packet comprising an A2SP header and a real-time transport protocol (RTP) data packet.
However, in an analogous art, Liao discloses when a non-reference frame; for example, a non-reference B frame has data loss, the decoder only freezes decoding for the lost frame since subsequent frames can be decoded without referring to the non-reference frame (see Para 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aboul-Magd to include a frame type is a non-reference B frame, as taught by Liao takes advantage of the frame dependencies to preserve the quality of the experience (QoE) of the viewer.
Zhang further disclose RTP extension protocol equivalent to A2SP (see Para 11); thus it would be also obvious to include A2SP to extend additional features as desired by the system.

Allowable Subject Matter
8.	Claims 5, 11, 13-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 17)
However, Aboul-Magd does not send a video stream to a network device to permit the network device to obtain service level from the video data packets. Further, Aboul-Magd does not disclose sending a source video stream to a network device to permit the network device to obtain a service level of a queue by mapping based on the discard indication information. Therefore, claim 1 is allowable over Aboul-Magd….Therefore, Aboul-Magd’s network device obtains a 6-bit value from an Ethernet frame when a network is congested. However, Aboul-Magd does not obtain a service level of video data packets through mapping based on the discard indication information and the priority indication information in the video frame information, wherein the service level indicates a level of a queue through which the network device transmits the video data packets.
Examiner’s response
Examiner respectfully disagrees. For example, Aboul-Magd discloses if the network 16 is congested, the switching device 22 obtains the AF codepoint from the DSCP field 56 of the Ethernet frame 40 (step 206). If the AF codepoint is an AF1HDP, the Ethernet frame 40 is discarded, i.e., not in the queue. If the AF codepoint is an AF1LDP, the Ethernet frame 40 is forwarded to another switching device 22 or the end user 12, i.e., in the queue (see Col 8 lines 21-42). Thus, given broadest interpretation in light of the specification, Aboul-Magd discloses obtaining a service level of video data packets (such as obtaining a service level of either discarding video data packets or forwarding video data packets) through mapping based on the discard indication information and the priority indication information in the video frame information (such as through mapping based on AF codepoint in the Ethernet frame information), wherein the service level indicates a level of a queue through which the network device transmits the video data packets (such as dropping the data packets in the queue or stay in the queue for forwarding).

Conclusion
10.	Claims 1-4, 7-9, 12, 16-19, 22 and 23 are rejected.
	Claims 5, 11, 13-15 and 21 are objected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426